DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 3-4-21.
Claims 1-10, 21, 23-32 are pending in the instant application.
Claims 1-10, 21, 23-30 have been examined on their merits.
Claims 31 and 32 are drawn to products of process claims and are drawn to a non-election invention and are withdrawn to consideration.

Response to Arguments and Amendments
Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

New Rejections/Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 21, 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahoo et al (Circ. Res., Vol. 109, No. 7, pages 724-728 (2011)),  Thery et al (Curr. Protoc. Cell Biol., Chapter 3, Unit 3:22, pages 1-30 (2006)) and Liu et al (2Cardiovascular Research, Vol. 94, No. 1, pages 3–5 (2012)), the combination further in view of Sinden et al (WO 2014/125277), Sinden et al (US 2016/0002597), Hicks et al (US 2016/0193252), Nagrath et al (2017/0146529), Soppet et al (US 2007/0154474), Yang et al (US 2015/0368609), West et al (US 2014/0349396) and Inoue et al (US 2013/015622).
The claims are drawn to methods of isolating an exosome having angiogenic activity comprising (a) incubating the a clonal endothelial progenitor cell that expresses CD31 and CD34 in a basal endothelial cell growth medium or buffer for a time sufficient to allow the clonal endothelial progenitor cell to exocytose exosomes into the growth medium or buffer; (b) harvesting the growth medium or buffer obtained from step (a); and (c) isolating the exosomes from the growth medium or buffer obtained from step (b), 2 in of a tissue culture vessel, which growth medium or buffer comprises a growth factor, a cytokine, a hormone, a serum, a serum substitute, an antibiotic, a vitamin, a small molecule drug, a TGFB inhibitor, or a combination thereof, or which TGFB inhibitor optionally is SB43154, and which methods optionally further comprise enclosing the isolated exosomes obtained from step (c) within a matrix or scaffold, and which exosomes of optionally comprise elevated levels of hsa-miR-155-5p miRNA, hsa-miR-18a-5p miRNA, hsa-miR-374a-5p miRNA, hsa-miR-126-3p miRNA, or any combination thereof, relative to that in bone-marrow-derived mesenchymal stem cell exosomes.
Sahoo et al. (Circ. Res., Vol. 109, No. 7, pages 724-728 (2011)) teach the collection, culturing, incubation in growth medium comprising growth factors, and harvesting of exosomes of human endothelial cells comprising CD34+ endothelial cells, which exosomes replicate angiogenic activity by increasing cell viability, proliferation and tube formation on Matrigel.  In vivo, CD34+ exosomes simulated angiogenesis in Matrigel plug and corneal assays (see entire document).  

Liu et al (2Cardiovascular Research, Vol. 94, No. 1, pages 3–5 (2012)) teach the role of CD31 in human endothelial cells suppressing deleterious T-cell responses in atherosclerotic conditions (see esp. pages 1 and 2)..
Sinden et al (WO 2014/125277) teach methods of isolating exosomes comprising incubating human clonal progenitor cells in suitable media optionally comprising PBS for about 16 hours, harvesting the media or buffer from the cell culture, which media or buffer optionally additionally comprises a growth factor, cytokine, hormone or vitamin, and combining the isolated exosomes with a pharmaceutically acceptable carrier (see entire document, esp. pages 1-9, 11, Table 1 on page 12, 28, 36-40, 46, 49-51, 57-60).
Sinden (US 2016/0002597) teach methods of isolating exosomes optionally derived from a human endothelial progenitor cell line positive for the expression of PCDHB2, which exosomes optionally express CD31 and CD34) (see esp. ¶ 0395, Table 18, ¶¶ 0397-0412, claims 1-15).
Hicks et al (US 2016/0193252) teach pharmaceutical compositions and methods comprising the isolation of exosomes from human endothelial expanded clonal 
Nagrath et al (2017/0146529) teach isolation of exosomes derived from endothelial cells and comprising CD31 and CD34 (see esp. ¶ 0105).
Soppet al (US 2007/0154474) teach the precipitation of media obtained from cultured progenitor cells using PEG (see esp. ¶¶ 0300-0303, 0644).
Yang et al (US 2015/0368609) teach the growth of cells in culture using EGM-MV2 medium (see esp. ¶¶ 0136-0137, 0154, 0248).
West et al (US 2014/0349396) teach methods comprising the use of clonal progenitor cell line of 30-MV2-6 (see esp. Example 5, ¶¶ 189-190).
Inoue et al (US 2013/015622) teach the addition of SB43154 to cell culture for the cultivation of cells (see esp. ¶ 0054).
It would have been obvious to cultivate clonal endothelial progenitor cell lines expressing CD31 and CD34 and PCDHB2, including the clonal progenitor cell line 30-MV2-6, for isolation of exosomes because the prior art clearly teaches the methods to cultivate and isolate the instantly claimed progenitor cell lines for exosomal isolation, as taught previously by Sahoo, Thery and Liu.  The claimed methods and their various steps utilize routine methods steps taught extensively in the prior art, as shown in the collective teachings of Sahoo, Thery, Liu, Sinden, Sinden, Hicks, Nagrath, Soppet, Yang, West and Inoue
Moreover, one of ordinary skill in the art at the time of filing would reasonably have expected that the cultivation of such cells for exosomal isolation are optimized using the previously taught conditions instantly claimed, including suitable media 
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
3-18-21

/JANE J ZARA/Primary Examiner, Art Unit 1635